Exhibit 10.2

PURCHASE RIGHTS AGREEMENT

This PURCHASE RIGHTS AGREEMENT (this “Agreement”) is entered into effective as
of May 4, 2015 (the “Effective Date”) by and among Enviva Partners, LP, a
Delaware limited partnership (the “Partnership”), Enviva Partners GP, LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner,” and together with the Partnership and the Subsidiaries
of the Partnership, the “Partnership Group”), and Enviva Holdings, LP, a
Delaware limited partnership (the “Sponsor” and together with its Subsidiaries
other than the Partnership Group, the “Sponsor Entities”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”

RECITALS:

WHEREAS, concurrently with the execution of this Agreement, Enviva MLP Holdco,
LLC, a Delaware limited liability company and a wholly-owned Subsidiary of the
Sponsor (“MLP Holdco”), will contribute all of its equity interests in certain
subsidiaries of the Sponsor to the Partnership (the “Contribution”), including
all of the limited partnership interests in Enviva, LP, a Delaware limited
partnership, and all of the limited liability company interests in Enviva GP,
LLC, a Delaware limited liability company, in exchange for limited partner
interests in the Partnership; and

WHEREAS, in connection with the Contribution, the Parties desire by their
execution of this Agreement to evidence their understanding, as more fully set
forth in this Agreement, with respect to the Partnership’s right of first offer
with respect to the ROFO Assets (as defined herein).

NOW, THEREFORE, in consideration of the premises and the covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under direct or indirect common
control with, such Person, and includes any Person in like relation to an
Affiliate. A Person shall be deemed to “control” another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of Voting Securities, by contract or otherwise; and the term “controlled” shall
have a similar meaning. Without limiting the generality of the foregoing, it is
agreed that any Person that owns or controls, directly or indirectly, 50% or
more of the Voting Securities of another Person shall be deemed for purposes of
this Agreement to control such other Person.

“Agreement” has the meaning given such term in the introduction to this
Agreement.



--------------------------------------------------------------------------------

“Arbitration Award” has the meaning given such term in Section 3.16.

“Cause” has the meaning given such term in the Partnership Agreement.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events:

(a) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the Applicable Person’s
assets to any other Person, unless immediately following such sale, lease,
exchange or other transfer such assets are owned, directly or indirectly, by the
Applicable Person;

(b) the dissolution or liquidation of the Applicable Person;

(c) the consolidation or merger of the Applicable Person with or into another
Person, other than any such transaction where:

(i) the outstanding Voting Securities of the Applicable Person are changed into
or exchanged for Voting Securities of the surviving Person or its parent; and

(ii) the holders of the Voting Securities of the Applicable Person immediately
prior to such transaction own, directly or indirectly, not less than a majority
of the outstanding Voting Securities of the surviving Person or its parent
immediately after such transaction; and

(d) a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2) of
the Exchange Act) being or becoming the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the then
outstanding Voting Securities of the Applicable Person, except in a merger or
consolidation that would not constitute a Change of Control under clause (c)
above.

“Common Units” has the meaning given such term in the Partnership Agreement.

“Contribution” has the meaning given such term in the Recitals.

“Contribution Agreement” means that certain Contribution Agreement dated , 2015,
by and among the Sponsor, MLP Holdco, the Partnership and Enviva, LP, a Delaware
limited partnership, pursuant to which MLP Holdco will make the Contribution to
the Partnership.

“Discussion Date” has the meaning given such term in Section 3.17.

“Effective Date” has the meaning given such term in the introduction to this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“General Partner” has the meaning given such term in the introduction to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Governmental Authority” means:

(a) any domestic or foreign government, whether national, federal, state
provincial, territorial, municipal or local (whether administrative,
legislative, executive or otherwise);

(b) any agency, authority, ministry, department, regulatory body, court, central
bank, bureau, board or other instrumentality having legislative, judicial,
taxing, regulatory, prosecutorial or administrative powers or functions of, or
pertaining to, government;

(c) any court, tribunal, commission, individual, arbitrator, arbitration panel
or other body having adjudicative, regulatory, judicial, quasi-judicial,
administrative or similar functions; and

(d) any other body or entity created under the authority of or otherwise subject
to the jurisdiction of any of the foregoing, including any stock or other
securities exchange or professional association.

“MLP Holdco” has the meaning given such term in the Recitals.

“Partnership” has the meaning given such term in the introduction to this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Enviva Partners, LP dated as of the Effective Date, as it
may be amended from time to time.

“Partnership Entities” means any of the entities that are part of the
Partnership Group.

“Partnership Group” has the meaning given such term in the introduction to this
Agreement.

“Party” or “Parties” have the meaning given such term in the introduction to
this Agreement.

“Person” is to be construed broadly and includes an individual, partnership,
corporation, business trust, limited liability company, limited liability
partnership, joint stock company, trust, unincorporated association, joint
venture or other entity or a Governmental Authority.

“Proposed Transaction” has the meaning given such term in Section 2.2(a).

“ROFO” has the meaning given such term in Section 2.1(a).

“ROFO Assets” means the assets listed on Schedule I of this Agreement, as well
as any other wood pellet processing plant or wood pellet export terminal that
any Sponsor Entity owns at any time during the term of the Agreement, in each
case only if and when the construction of such asset is substantially complete.

 

3



--------------------------------------------------------------------------------

“ROFO Notice” has the meaning given such term in Section 2.2(a).

“ROFO Period” has the meaning given such term in Section 2.1(a).

“ROFO Response” has the meaning given such term in Section 2.2(a).

“Sponsor” has the meaning given such term in the introduction to this Agreement.

“Sponsor Entities” has the meaning given such term in the introduction to this
Agreement.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
by a combination thereof, (b) a partnership (whether general or limited) or
limited liability company in which such Person or a Subsidiary of such Person
is, at the date of determination, a general partner of such partnership or
managing member of such limited liability company or (c) any other Person in
which such Person, one or more Subsidiaries of such Person, or a combination
thereof, directly or indirectly, at the date of determination, has (i) at least
a majority ownership interest or (ii) the power to elect or direct the election
of a majority of the directors or other governing body of such Person.

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions;
provided, however, that in no event shall a Change of Control of the Sponsor be
deemed a Transfer.

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person;
provided that, if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.

ARTICLE 2

RIGHT OF FIRST OFFER

2.1 Right of First Offer to Purchase Certain Assets Owned by the Sponsor
Entities.

(a) The Sponsor hereby grants to the Partnership a right of first offer (the
“ROFO”) for a period of five years from the Effective Date (the “ROFO Period”)
on each ROFO Asset to the extent that any Sponsor Entity proposes to Transfer
any ROFO Asset (other than to an Affiliate of the Sponsor Entities who agrees in
writing that such ROFO Asset remains subject to the provisions of this Article 2
and assumes the obligations under this Article 2 with respect to such ROFO
Asset).

(b) The Parties acknowledge that any Transfer of ROFO Assets pursuant to the
ROFO is subject to the terms of all existing agreements with respect to the ROFO
Assets and shall be subject to and conditioned on the obtaining of any and all
necessary consents of security holders, joint venture partners, governmental
authorities, lenders or other third parties.

 

4



--------------------------------------------------------------------------------

2.2 Procedures.

(a) If any Sponsor Entity proposes to Transfer any ROFO Asset (other than to an
Affiliate as described in Section 2.1(a)) during the ROFO Period (a “Proposed
Transaction”), the Sponsor shall, or shall cause such Sponsor Entity to, prior
to entering into any such Proposed Transaction, first give notice in writing to
the Partnership (the “ROFO Notice”) of its intention to enter into such Proposed
Transaction. The ROFO Notice shall include any material terms, conditions and
other details as would be reasonably necessary for the Partnership to make a
responsive offer to enter into the Proposed Transaction with the applicable
Sponsor Entity, which terms, conditions and details shall include any material
terms, condition or other details that such Sponsor Entity would propose to
provide to non-Affiliates in connection with the Proposed Transaction.

(b) The Partnership shall have 30 days following receipt of the ROFO Notice to
propose an offer to enter into the Proposed Transaction with Sponsor or the
Sponsor Entity that provided such ROFO Notice (the “ROFO Response”). The ROFO
Response shall set forth the terms and conditions (including, without
limitation, the purchase price the Partnership proposes to pay for the ROFO
Asset and the other terms of the purchase) pursuant to which the Partnership
would be willing to enter into a binding agreement for the Proposed Transaction.
If no ROFO Response is delivered by the Partnership within such 30-day period,
then the Partnership shall be deemed to have waived the ROFO with respect to
such ROFO Asset, and Sponsor or the applicable Sponsor Entity shall be free to
enter into the Proposed Transaction with any third party on terms and conditions
determined in the sole discretion of Sponsor or the applicable Sponsor Entity.

(c) If the Partnership submits a ROFO Response, the Sponsor shall, or shall
cause such Sponsor Entity to negotiate exclusively and in good faith with the
Partnership for a period of 45 days in order to give the Partnership an
opportunity to enter into a letter of intent or definitive documentation for the
purchase and sale of such ROFO Asset on terms that are mutually acceptable to
the Sponsor Entity and the Partnership. If the Sponsor Entity and the
Partnership have not entered into a letter of intent or a definitive purchase
and sale agreement with respect to such ROFO Asset within such time period, or
if any such letter of intent or agreement is entered into but subsequently
terminated, the Sponsor Entity may, at any time during the succeeding 150-day
period, enter into a definitive purchase and sale agreement with any third party
with respect to such ROFO Asset on terms and conditions that, when taken as a
whole, are superior, in the good faith determination of such Sponsor Entity, to
those set forth in the last written offer proposed by the Partnership during
negotiations between the Partnership and the Sponsor Entity pursuant to this
Section 2.2(c), and may Transfer the ROFO Asset pursuant to such purchase and
sale agreement. If Sponsor or any Sponsor Entity does not enter into a
definitive agreement with a third party with respect to the Proposed Transaction
within such 150-day period, the Sponsor shall, or shall cause such Sponsor
Entity to, comply with the provisions of this Article 2 again prior to entering
into any Proposed Transaction with respect to such ROFO Asset.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

MISCELLANEOUS

3.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of New York, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of New
York and to venue in New York.

3.2 Notice. All notices, requests or consents provided for or permitted to be
given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telegram to such Party. Notice given
by personal delivery or mail shall be effective upon actual receipt. Notice
given by telegram shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 3.2.

For notices to any of the Sponsor Entities:

Enviva Holdings, LP

7200 Wisconsin Avenue, Suite 1000

Bethesda, Maryland 20814

Phone: (301) 657-5560

Attention: General Counsel

For notices to any of the Partnership Entities:

Enviva Partners, LP

7200 Wisconsin Avenue, Suite 1000

Bethesda, Maryland 20814

Phone: (301) 657-5560

Attention: General Counsel

3.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein, other than the Contribution Agreement.

3.4 Termination. This Agreement shall terminate upon the earlier to occur of
(i) the fifth anniversary of the Effective Date and (ii) a Change of Control of
the General Partner or the Partnership, other than any Change of Control of the
General Partner or the Partnership deemed to have occurred pursuant to
clause (d) of the definition of Change of Control solely as a result of

 

6



--------------------------------------------------------------------------------

a Change of Control of the Sponsor. Notwithstanding any other provision of this
Agreement, if the General Partner is removed as general partner of the
Partnership under circumstances where Cause does not exist and the Common Units
held by the General Partner and its Affiliates are not voted in favor of such
removal, this Agreement may immediately thereupon be terminated by the Sponsor.

3.5 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party to or of any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver to or of any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

3.6 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.

3.7 Assignment; Third Party Beneficiaries. No Party may assign its rights or
obligations under this Agreement without the consent of the other Parties. Each
of the Parties hereto specifically intends that each entity comprising the
Sponsor Entities and each entity comprising the Partnership Entities, as
applicable, whether or not a Party to this Agreement, shall be entitled to
assert rights and remedies hereunder as third-party beneficiaries hereto with
respect to those provisions of this Agreement affording a right, benefit or
privilege to any such entity.

3.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement. The delivery of an executed counterpart
copy of this Agreement by facsimile or electronic transmission in PDF format
shall be deemed to be the equivalent of delivery of the originally executed copy
thereof.

3.9 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

3.10 Gender, Parts, Articles and Sections. Whenever the context requires, the
gender of all words used in this Agreement shall include the masculine, feminine
and neuter, and the number of all words shall include the singular and plural.
All references to Article numbers and Section numbers refer to Articles and
Sections of this Agreement.

 

7



--------------------------------------------------------------------------------

3.11 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

3.12 Withholding or Granting of Consent. Except as otherwise expressly provided
in this Agreement, each Party may, with respect to any consent or approval that
it is entitled to grant pursuant to this Agreement, grant or withhold such
consent or approval in its sole and uncontrolled discretion, with or without
cause, and subject to such conditions as it shall deem appropriate.

3.13 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.

3.14 Negation of Rights of Limited Partners, Assignees and Third Parties. Except
as set forth in Section 3.7, the provisions of this Agreement are enforceable
solely by the Parties, and no shareholder, limited partner, member, or assignee
of the Sponsor, the General Partner, the Partnership or other Person shall have
the right, separate and apart from the Sponsor, the General Partner or the
Partnership, to enforce any provision of this Agreement or to compel any Party
to comply with the terms of this Agreement.

3.15 No Recourse Against Officers and Directors. For the avoidance of doubt, the
provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of any Sponsor Entity or any Partnership Entity.

3.16 Arbitration. Any dispute, controversy or claim arising out of or in
connection with this Agreement shall be settled by final and binding arbitration
conducted in Bethesda, Maryland in accordance with the Commercial Arbitration
Rules of the American Arbitration Association by one or more arbitrators
designated in accordance with said Rules. The Parties agree that the award of
the arbitral tribunal (the “Arbitration Award”) shall be: (a) conclusive, final
and binding upon the Parties; and (b) the sole and exclusive remedy between the
Parties regarding any and all claims and counterclaims presented to the arbitral
tribunal. All notices to be given in connection with the arbitration shall be as
provided in Section 3.2 of this Agreement. The Arbitration Award shall include
interest, at a rate determined as appropriate by the arbitrators, from the date
of any breach or other violation of this Agreement to the date when the
Arbitration Award is paid in full. The Arbitration Award shall also include the
fixing of the expense of the arbitration and the assessment of the same, as is
appropriate in the opinion of the arbitrators, against either or both Parties
hereto. Each Party shall otherwise bear its cost for its respective legal fees,
witnesses, depositions and other out-of-pocket expenses incurred in the course
of the arbitration.

3.17 Dispute Resolution. If there is a material breach of this Agreement that
has not been corrected within thirty (30) days of receipt of notice of such
breach, representatives of each of the Parties in dispute shall meet promptly to
review and resolve such issues and breaches in

 

8



--------------------------------------------------------------------------------

good faith (the date on which such Persons first so meet, the “Discussion
Date”). If such Persons are unable to fully resolve any such issues and breaches
in good faith within fifteen days after the Discussion Date, a Party shall be
entitled to pursue any right or remedy available at law or in equity.

[Signature pages follow.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.

 

ENVIVA PARTNERS, LP By: Enviva Partners GP, LLC, as its sole general partner By:

/s/ William H. Schmidt, Jr.

Name: William H. Schmidt, Jr. Title: Executive Vice President, General Counsel
and Secretary ENVIVA PARTNERS GP, LLC By:

/s/ William H. Schmidt, Jr.

Name: William H. Schmidt, Jr. Title: Executive Vice President, General Counsel
and Secretary ENVIVA HOLDINGS, LP By: Enviva Holdings GP, LLC, as its sole
general partner By:

/s/ William H. Schmidt, Jr.

Name: William H. Schmidt, Jr. Title: Executive Vice President, General Counsel
and Secretary

[Signature Page to Purchase Rights Agreement]



--------------------------------------------------------------------------------

Schedule I

ROFO Assets

 

Asset

  

Owner

A 510,000 metric ton per year (“MTPY”) wood pellet production plant located in
Southampton County, Virginia    Enviva Pellets Southampton, LLC A 500,000 MTPY
wood pellet production plant located in Richmond County, North Carolina   
Enviva Pellets Hamlet, LLC A 500,000 MTPY wood pellet production plant located
in Sampson County, North Carolina    Enviva Pellets Sampson, LLC A 500,000 MTPY
wood pellet production plant located in Laurens County, South Carolina    Enviva
Pellets Laurens, LLC A deep-water marine wood pellet export terminal located at
the Port of Wilmington in Wilmington, North Carolina    Enviva Port of
Wilmington, LLC